Opinion by
Cline, J.
The merchandise was invoiced in United States dollars but entered at a higher foreign market value in Austrian schillings. Appraisal was made in German reichsmarks at the ratio of 1 reichsmark to 1.50 Austrian schillings. The importer appealed to reappraisement on the ground that the appraiser was attempting to convert currency, which was a function of the collector, but the court held that since Austria was then occupied by Germany, the appraiser was properly finding value in the currency of the country of exportation. (Klingerit, Inc. v. United States, 11 Cust. Ct. 446, Reap. Dec. 5944, affirmed in Reap. Dec. 6159.) After consideration of the evidence it was held that the petitioner acted without intention to misrepresent the facts or to defraud the revenue of the United States or to deceive the appraiser as to the value of the goods. The petition was therefore granted.